Citation Nr: 1215007	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 23, 2004, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Brian D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

In November 2004, the Veteran filed claims of entitlement to an increased disability rating for intervertebral disc syndrome (IVDS), rated 60 percent disabling, and for TDIU.  In the aforementioned March 2005 rating decision, the RO denied the Veteran's claims.  The Veteran submitted a notice of disagreement (NOD) with this determination in November 2005, and timely perfected his appeal in August 2006.  These claims came before the Board in November 2008, at which time they were denied.  The Veteran subsequently filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a July 2009 Order vacating the November 2008 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

In April 2010, the Board remanded the claims for additional evidentiary development.  In August 2010, the RO issued a rating decision that granted the Veteran's claim of entitlement to TDIU, effective November 9, 2009.

In December 2010, the Veteran testified before a Veterans Law Judge (VLJ) sitting in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and incorporated into the Veteran's claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In March 2012, the Veteran was notified that the VLJ who had conducted his Board hearing had retired and he was provided the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011).  In correspondence received in April 2012, the Veteran's attorney declined the opportunity to testify at a second hearing on the Veteran's behalf.  See Correspondence, April 2, 2012.

The claims were returned to the Board in January 2011.  At that time, the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for IVDS was denied.  The Board also noted that during his December 2010 Travel Board hearing, the Veteran (through his attorney) expressed disagreement with the August 2010 rating decision assigning an effective date of November 9, 2009, for the grant of the TDIU rating.  As the RO had not yet had the opportunity to issue a statement of the case (SOC), the Board remanded the earlier effective date claim in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In July 2011, the RO issued a rating decision, which granted the earlier effective date claim for the grant of TDIU, and assigned an effective date of November 23, 2004.  The Veteran submitted a NOD with this effective date in July 2011, and timely perfected his appeal in August 2011.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the greatest possible benefit unless he expressly or specifically indicates otherwise.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to a TDIU on November 23, 2004.

2.  There is no evidence that entitlement to a TDIU was raised by the record between February 24, 2000, and November 23, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 23, 2004, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking the assignment of an effective date prior to November 23, 2004, for the assignment of TDIU.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
No VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of an earlier effective date claim depends on documents, which are already contained in the Veteran's VA claims file.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Furthermore, the Board notes that the Veteran has been represented by counsel during the course of this claim.  Counsel has argued the substance of this case during the December 2010 Travel Board hearing (the informal claim), the July 2011 NOD and the August 2011 Substantive Appeal, making reference to the standards of proof and the burdens necessary to establish entitlement to an earlier effective date.  These statements demonstrate that the Veteran had actual knowledge of the notice requirements of the VCAA.  The Board concludes that any error in the provision of VCAA compliant notice was harmless.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In addition, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument on this matter.  In short, the Board believes that this issue was properly developed for appellate purposes.  Further development would be a useless exercise.  Accordingly, the Board will proceed to a decision on the merits.

Relevant Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased evaluation (which includes a claim for individual unemployability), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400 (2011).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and held that the applicable statutory and regulatory provisions, fairly construed, required the Board to look at all communications in the file that may be interpreted as applications or claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one year prior to the claim, the increase in disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(2), 3.155(a)(2000); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The governing regulations also provide that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2011).  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

In this case, the Veteran has been granted a TDIU with an effective date of November 23, 2004.  He has asserted entitlement to a TDIU from February 24, 2000, the effective date of his 60 percent disability rating for IVDS.

The Veteran has only one service-connected disability, IVDS.  The Veteran was first granted service connection on February 13, 1946, and assigned a noncompensable disability rating.  A 10 percent disability rating was assigned from May 27, 1947; a 20 percent disability rating was assigned from December 26, 1951; a 40 percent disability rating was assigned from November 5, 1976; and a 60 percent disability rating was assigned from February 24, 2000.

After examining the history of the effective dates of the Veteran's service-connected IVDS, the record shows that the Veteran first met the minimum requirements of 38 C.F.R. § 4.16(a) as of February 24, 2000.  Prior to February 24, 2000, the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combination of disabilities that brought the combined rating to 70 percent or more.  Thus, the earliest date that the Veteran met the schedular requirements to be considered for a TDIU was February 24, 2000, and an effective date prior to February 24, 2000, cannot be considered.  See 38 C.F.R. § 4.16(a) (2011); Ross v. Peake, 21 Vet. App. 528 (2008).  As the Veteran's claim for TDIU was received in November 2004, the provisions of 38 C.F.R. §§ 3.400(o)(1) and (2) could provide, at best, an effective date for TDIU one year prior to the claim, in November 2003, and as such are not applicable in this case.

The Board has considered whether a TDIU claim was raised by the record between the period of February 24, 2000 (when the Veteran first met the jurisdictional trigger of having a single service-connected disability rating at 60 percent or more) and November 23, 2004 (his current effective date of TDIU).  The VA treatment records for this period are silent regarding the Veteran's employability.  The Veteran's attorney argues that two documents established the Veteran's inability to work due to his service-connected IVDS.  First, a February 1978 statement from the Veteran stated that his service-connected condition was giving him a great deal of trouble at work and that his employer, the U.S. Postal Service, was trying to force him to retire due to his arthritic condition.  See Veteran's Statement, February 2, 1978.  The Board notes that the Veteran's statement did not establish that he was unemployed at that time, but rather that he felt that his employer wanted him to retire.  Additionally, in 1978, the Veteran did not meet the schedular requirements to be considered for a TDIU as he was assigned a 40 percent disability rating at that time.  As such, the February 1978 statement has little probative value.

Second, the Veteran's attorney refers the Board to the October 2000 VA examination report.  At that time, the Veteran complained of pain, weakness, stiffness, easy fatigability and poor endurance related to his dorsal and lumbar spine, which he treated with Tylenol.  He indicated that he experienced flare-ups several times per day, which were moderate to severe.  The Veteran used a special walker with a seat to ambulate.  He further stated that his activities of daily living were affected 100 percent and that he could not do anything around the house ... "even taking a shower is a major undertaking."  The Veteran noted that he had retired from employment in 1984.  See VA Examination Report, October 24, 2000.

At no point during his VA examination did the Veteran indicate that he was seeking employment or that he was unemployed due to his disability.  The Board notes that a Veteran may be considered as unemployable upon termination of employment, which was provided on account of disability when it is satisfactorily shown that he is unable to secure further employment.  See 38 C.F.R. § 4.18 (2011).  It is clear that the Veteran was merely answering the questions posed to him by the VA examiner.  At no time did he state that he could not maintain employment due to his IVDS.

Finally, the Veteran's attorney argues that since it has been established that a total disability rating is not a separate claim for benefits under Rice v. Shinseki, 22 Vet. App. 447 (2009), but rather part of a claim for an increased disability rating, the Board is now obligated to re-assess whether a TDIU award can be assigned earlier than November 23, 2004.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Similarly, in VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  Here, the holding in Rice was not issued until 2009.  Based on the above, the Board finds that Rice does not apply in this case, as it did not become effective until 2009, nine years after the Veteran filed his claim for an increased disability rating for his IVDS.  See Kuzma, supra.

As noted above, the effective date of an evaluation and award of compensation based on a claim for a TDIU will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5100 (West 2002); 38 C.F.R. § 3.400 (2011).  The claims file contains no information pertaining to unemployability, aside from noting that the Veteran was retired during his October 2000 VA examination.  The record contains no other evidence of intent to file a claim for unemployability until November 23, 2004, when the Veteran filed his claim for a TDIU.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to November 23, 2004, for the grant of TDIU must be denied.



ORDER

Entitlement to an effective date prior to November 23, 2004, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


